Citation Nr: 1742054	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  11-27 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a heart disability, to include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from February 1969 to February 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  In September 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  In November 2015 this issue was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board finds that there has not been substantial compliance with the previous remand directives, and that corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran contends that his current cardiac disabilities, diagnosed as stenosis post-valve repair and cardiomyopathy, are related to his service in Vietnam and presumed exposure to herbicides, or are secondary to his service-connected hypertension.  

On November 2015 remand it was determined that although the Veteran served in Vietnam (and is presumed to have been exposed to Agent Orange/herbicides), the presumptive regulations of 38 C.F.R. § 3.309(e) do not apply because aortic stenosis and cardiomyopathy are not listed in 38 C.F.R. § 3.309(e) (including among the examples of ischemic heart disease).  The Board ordered an examination (by a cardiologist or internist) to determine whether or not the Veteran's diagnosed heart disabilities may be related to his service on a direct, presumptive (based on exposure to herbicide agents), or secondary (to service-connected hypertension) basis.  Regarding secondary service connection, the examiner was to opine as to whether the diagnosed heart disabilities were caused or aggravated by the Veteran's service-connected hypertension.  In a March 2016 VA medical opinion (by a nurse practitioner) the diagnoses of valvular heart disease and cardiomyopathy were confirmed; but the provider did not provide an opinion regarding the likely etiology of the diagnosed heart disability entities and did not opine whether or not the diagnosed heart disabilities were caused or aggravated by the Veteran's service-connected hypertension.  Accordingly, the opinion failed to comply with remand directives and is inadequate for rating purposes.  A remand for corrective action is necessary.  See Stegall v. West, (1998).  

The case is REMANDED for the following:

1.  The AOJ should arrange for an examination of the Veteran by an appropriate physician to ascertain the nature and likely etiology of his heart disabilities, whether they are related to his service, to include as due to exposure to herbicide agents, or were caused or aggravated by his service-connected hypertension.  The entire record must be reviewed by the examiner in conjunction with the examination (and any tests or studies indicated should be completed).  Upon examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a)  Please identify (by diagnosis) each heart disability entity found or shown in the record during the pendency of this appeal (to include the cardiomyopathy and aortic stenosis that are shown diagnosed).

(b)  Please identify the likely etiology for each heart disability entity diagnosed?  Specifically, is it at least as likely as not (a 50% or greater probability) that it is etiologically related to his service, to include as due to his presumed exposure to herbicide agents therein?
(c)  Is it at least as likely as not (a 50% or greater probability) that a diagnosed heart disability was either caused or aggravated by (increased in severity due to) his service-connected hypertension?

(d)  If a diagnosed heart disability is determined to not have been incurred nor aggravated in service and not caused or aggravated by the Veteran's service-connected hypertension, please identify the etiology for the diagnosed disability considered more likely (citing to the factual data that support such conclusion).

The examiner must explain the rationale for all opinions.

2.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond; and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

